    Case 3:20-cv-00739-E-BH Document 17 Filed 07/20/20                            Page 1 of 6 PageID 404



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

BEATRICE CULLEY,                                           )
                                                           )
                   Plaintiff,                              )
vs.                                                        )    No. 3:20-CV-0739-E-BH
                                                           )
JELENA MCWILLIAMS,                                         )
Chairman FDIC Agency,                                      )
           Defendant.                                      )    Referred to U.S. Magistrate Judge1

                MEMORANDUM OPINION AND FINAL ORDER FOR SERVICE

          Based on the relevant filings and applicable law, the plaintiff will be afforded a final

opportunity to properly serve the defendant before dismissal is recommended.

                                               I. BACKGROUND

          On March 27, 2020, the pro se plaintiff filed a complaint against the federal government

defendant alleging employment discrimination, and she paid the filing fee. (See doc. 3.) On March

30, 2020, the Court issued an order for service of process, which stated:

          Because she paid the fee, the plaintiff is now responsible for serving the defendant with a
          summons and a copy of the complaint in this case as provided by Rule 4(c) of the Federal
          Rules of Civil Procedure. If the defendant is not served within 90 days after the filing of the
          complaint, the action is subject to dismissal without prejudice. See Fed. R. Civ. P. 4(m). In
          addition, Fed. R. Civ. P. 4(l) requires the plaintiff to file proof of service with the Court
          unless service is waived. This proof must consist of “the server’s affidavit” if service was
          not effected by the United States Marshal or a deputy marshal. Id. If the plaintiff does not
          file a valid return of service or otherwise show that the defendant was properly served, this
          action may be dismissed as to any defendant who was not properly served.

(See doc. 5.) As directed by the order, the Clerk’s Office issued summonses on that date for the

defendant, the United States Attorney, and the Attorney General. (See id.; doc. 6.)

          On May 27, 2020, the plaintiff filed a receipt that appeared to be for certified mail, return



1
    By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
 Case 3:20-cv-00739-E-BH Document 17 Filed 07/20/20                       Page 2 of 6 PageID 405



receipt requested, by the United States Postal Service. (See doc. 7.) The receipt did not reflect the

identity of the person to whom the mailing was directed, what was mailed, or who mailed it. (See

id.) By order dated May 27, 2020, the plaintiff was specifically placed on notice that she had not

followed either state or federal law for service of summons on the defendant, and she had not filed

proof of acknowledgment of service by the defendant. (See doc. 8.) The order stated that although

Rule 4 of the Federal Rules of Civil Procedure provides for service under the state rules of civil

procedure, and Texas Rule 106(a) permits service by registered or certified mail, return receipt

requested, neither federal nor state law permits service of process by a party to the action. (See id.

(citing Fed. R. Civ. P. 4(c)(2) and Tex. R. Civ. P. 103).) It noted that the receipt filed by the plaintiff

did not reflect that the mailing was effected by a non-party and did not reflect proper service on

United States officers or employees in accordance with Rule 4(i). (See id.) It also warned that if she

did not file a valid return of service or otherwise show that the defendant was properly served within

90 days of the date the lawsuit was filed, it could be dismissed under Rule 4(m). (See id.)

        On June 2, 2020, the plaintiff filed a proof of service that appeared to be a receipt for

certified mail, return receipt requested, by the United States Postal Service. (See doc. 9.) The

receipt again did not reflect the identity of the person to whom the mailing was directed, what was

mailed, or who mailed it. (See id.) By order dated June 3, 2020, the plaintiff was again specifically

placed on notice that she had not followed either state or federal law for service of summons on the

defendant, and she had not filed proof of acknowledgment of service by the defendant. (See doc.

10.) The order again stated that neither federal nor state law permits service of process by a party

to the action. (See id. (citing Fed. R. Civ. P. 4(c)(2) and Tex. R. Civ. P. 103).) It again noted that

the receipt filed by the plaintiff did not reflect that the mailing was effected by a non-party and did


                                                    2
 Case 3:20-cv-00739-E-BH Document 17 Filed 07/20/20                     Page 3 of 6 PageID 406



not reflect proper service on United States officers or employees in accordance with Rule 4(i). (See

id.) It also warned again that failure to file a valid return of service or otherwise show that the

defendant was properly served within 90 days of the date the lawsuit was filed could result in

dismissal of the case. (See id.)

       By order dated July 6, 2020, the plaintiff was advised that more than 90 days had passed

from the date of that this suit was filed, but the defendant had still not been served in accordance

with the applicable rules, and the action was therefore subject to dismissal under Fed. R. Civ. P.

4(m). (See doc. 11.) She was ordered to, no later than July 20, 2020, either file a valid return of

service or show good cause in writing why service could not be made on the defendant. (See id.)

       On July 9, 2020, the plaintiff filed certificate of service stating that she had served

“documents” on the defendant by certified United States Postal Service mail, return receipt

requested. (See doc. 12.) By order dated July 9, 2020, the plaintiff was expressly notified that the

attempted service was not valid because the applicable rules required service by an individual who

is not a party, and because her filing did not reflect proper service on United States officers or

employees in accordance with Rule 4(i). (See doc. 13.) She was again ordered to either file a valid

return of service or show good cause in writing why service could not be made on the defendant no

later than July 20, 2020. (See id.)

       On July 17, 2020, the plaintiff filed three different documents in an attempt to show good

cause why service could not be made on the defendant. (See docs. 14, 15, 16.) She claims that she

has not received the original signed return receipt from the defendant, and that she retained a service

process server on July 9, 2020, but the process server has not been able to serve the defendant

personally because the federal building in which she works is closed due to a global pandemic. (See


                                                  3
 Case 3:20-cv-00739-E-BH Document 17 Filed 07/20/20                    Page 4 of 6 PageID 407



id.)

                                          II. ANALYSIS

       Because she paid the fee, the plaintiff is responsible for ensuring that the defendant is served

with a summons and a copy of the complaint case as provided by Rule 4(c) of the Federal Rules of

Civil Procedure. She is required to ensure proper service is made on the defendant within 90 days

of filing a complaint. See Fed. R. Civ. P. 4(m). She is also required to file proof of service unless

service was waived. See Fed. R. Civ. P. 4(l)(1). Proof consists of “the server’s affidavit” if service

is not effected by the United States Marshal or a deputy marshal. Id.

       Where proper service is not made within 90 days of filing a complaint, an action is subject

to sua sponte dismissal, without prejudice. Fed.R.Civ.P. 4(m). Dismissal is not proper “if the

plaintiff shows good cause for the failure” to properly effect service, however. Id. In the Fifth

Circuit, courts must allow additional time for service if a plaintiff can establish good cause. Millan

v. USAA General Indem. Co., 546 F.3d 321, 325–26 (5th Cir. 2008)(citing Thompson v. Brown, 91

F.3d 20, 21 (5th Cir.1996)). “To establish ‘good cause’ the plaintiff must demonstrate at least as

much as would be required to show excusable neglect, as to which simple inadvertence or mistake

of counsel or ignorance of the rules usually do not suffice.” Lindsey v. U.S. R.R. Retirement Bd.,

101 F.3d 444, 446 (5th Cir. 1996) (quoting Peters v. U.S., 9 F.3d 344, 345 (5th Cir. 1993)). Courts

also typically require “some showing of good faith on the part of the party seeking an enlargement

and some reasonable basis for noncompliance within the time specified.” Lambert v. United States,

44 F.3d 296, 299 (5th Cir.1995). The plaintiff bears the burden of showing good cause. Kersh v.

Derozier, 851 F.2d 1509, 1512 (5th Cir. 1988).

       Even if the plaintiff fails to show good cause, a court has discretionary power to extend the


                                                  4
 Case 3:20-cv-00739-E-BH Document 17 Filed 07/20/20                      Page 5 of 6 PageID 408



time for service instead of dismissing the case without prejudice. Millan v. USAA General Indem.

Co., 546 F.3d at 325; Thompson, 91 F.3d at 21. Exercise of this discretionary power may be

warranted, “‘for example, if the applicable statute of limitations would bar the refiled action, or if

the defendant is evading service or conceals a defect in attempted service.’” Id. (quoting Fed. R. Civ.

P. 4(m) advisory committee’s note (1993)).

        Here, more than 90 days have passed since the plaintiff filed this action. She received early

notice of the duty to serve, summons forms for the defendant, the United States Attorney, and the

Attorney General, and a copy of Rule 4. Two separate orders advised her of the defects in her

attempted service before the 90 days expired, but she failed to correct them. She was specifically

advised that the rules did not allow her to effect service because she was a party to the litigation, and

that she had not complied with the requirements in Rule 4(i) for proper service on United States

officers or employees such as the defendant. After the 90 days expired, two separate orders to show

cause required her to either file valid proof of service or show cause why the defendant could not

be served. Each of the orders warned that the case could be dismissed for lack of timely service, but

the plaintiff did not retain a process server until July 9, 2020, and the process server has been unable

to accomplish service. She has also not explained her failure to ensure that the United States

Attorney and the Attorney General were served as required by Rule 4(i), even though the Clerk’s

Office provided her summons forms for them. The plaintiff has not shown good cause for her failure

to accomplish valid service on the federal government defendant.

        Nevertheless, the plaintiff did finally retain a process server who was unsuccessful in

personally serving the defendant.         Because the plaintiff appears to allege employment

discrimination, it appears that this case may be time-barred if re-filed. These reasons support the


                                                   5
 Case 3:20-cv-00739-E-BH Document 17 Filed 07/20/20                    Page 6 of 6 PageID 409



exercise of discretion to provide more time to accomplish service. Accordingly, the time for service

is extended until August 10, 2020, and the plaintiff will be afforded a final opportunity to

accomplish service on the government defendant under Rule 4(i) before dismissal is recommended.

                                       III. CONCLUSION

       This plaintiff is afforded a final opportunity to file valid proof of service for the defendant.

If she does not file a valid return of service by August 10, 2020, however, it will be recommended

that this action be dismissed under Rule 4(m) without further notice.

       SO ORDERED this 20th day of July, 2020.



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  6
